Exhibit 10.3

 

FIRST AMENDMENT TO THE AMENDED AND RESTATED GROUND LEASE AGREEMENT AND CONSENT
AND WAIVER

 

This First Amendment to the Amended and Restated Ground Lease Agreement and
Consent and Waiver (the “Amendment”) is made effective as of the 25th day of
August, 1997, (the “Effective Date”) by and between Primm South Real Estate
Company, a Nevada corporation (“Landlord”) and The Primadonna Corporation, a
Nevada corporation (“Tenant”).

 

R E C·I T A L S:

 

A. Landlord and Tenant entered into an Amended and Restated Ground Lease
Agreement effective as of July 1, 1993 (“Lease”). All capitalized terms not
otherwise defined in this Amendment shall have the meanings as set forth in the
Lease.

 

B. Landlord has caused the filing and recordation of that certain parcel map
with the County Recorder’s Office of Clark County, Nevada on April 23, 1997 - in
the Parcel Maps Official Records Book No. 970423 as Map No. 01700, File No. 088,
at Page 0077 (the “Parcel Map”) which created four (4) separate legal parcels,
designated as Parcel 1, Parcel 2, Parcel 3, and Parcel 4.

 

C. Tenant desires to enlarge the leasehold parcel denoted as the “Primadonna
Parcel” in the Lease and designated “Primadonna Hotel and Casino Parcel” in
Exhibit “A” to the Lease from 32.85 acres to 37.8 acres, an additional 4.95
acres (the “Additional Acreage”). The enlarged Primadonna Parcel shall
constitute Parcel 1 of the Parcel Map, excepting therefrom the Fast Food Parcel.

 

D. Tenant desires to decrease the leasehold parcel denoted as the “R.V. Park
Parcel” in the Lease and designated as the “RV Park Parcel” in Exhibit “A” to
the Lease from 27.49 acres to 24.63 acres, a net decrease of 2.86 acres (the
“Decreased Acreage”). The revised RV Park Parcel shall constitute Parcel 2 of
the Parcel Map.

 

E. Subject to the Exclusivity Covenant under Subsection 5.2 of the Lease; the
Easements and the right of first refusal granted to Tenant under Section 21.1 of
the, Lease, Landlord intends to transfer or has transferred all or a portion of
the real property it presently owns in Clark County, Nevada, which lies east of
Interstate 15 and which is presently undeveloped and which is part of the real
property described in Exhibit “F” to the Lease and designated therein as the
“Landlord’s Clark County Property” to Primm 650 Limited Partnership, a Nevada
limited partnership (“Primm 650”) and/or another entity or entities controlled
by, or under common control with, Landlord in order to facilitate the
development of the Landlord’s Clark County Property, including, but not limited
to, the development of a thematic entertainment retail shopping outlet complex
to be known as the “Fashion Outlet of Las Vegas” (the “Mall” ) to be constructed
in one or two phases on a portion of Parcel 3 of the Parcel Map immediately
adjacent to the Primadonna Parcel (the “Mall Parcel””). Primm 650 and Pashion
Outlet of Las Vegas Associates, a Nevada general partnership (the “Mall Tenant·)
have entered into a ground lease dated February 26, 1997 (the “Mall Lease”)
whereby Primm 650 has agreed to lease the Mall Parcel to the Mall Tenant.

 

--------------------------------------------------------------------------------


 

F. Landlord and Tenant desire to amend the Lease to set forth the revisions
contemplated by these Recital and to consent to or waive certain of the rights
and obligations under the Lease as set forth herein.

 

A G R E E M E N T

 

NOW THEREFORE, based upon the foregoing Recitals which by reference thereto are
incorporated herein, Landlord and Tenant hereby agree as follows:

 

1. The legal description of the Property contained in Subsection 1.2 of the
Lease is hereby amended by: (a) the substitution of the legal description set
forth in Exhibit “A” attached hereto which shall hereafter be referred to as the
“Primm Valley Resort and Casino Parcel” in replacement for the legal description
of the Primadonna Parcel set forth in and as a part of Exhibit “A” of the Lease
and designated therein as the “Primadonna Hotel and Casino Parcel” and, (b) the
substitution of the legal description set forth in Exhibit “A” attached hereto
which shall hereafter be referred to as the “RV Park Parcel” in replacement for
the legal description of the RV Park Parcel set forth in and as a part of
Exhibit “A” of the Lease and designated therein as the “RV Park Parcel”.

 

2. Rent for the Additional Acreage shall be calculated at $36,832.00 per acre
per year or fraction thereof and shall be adjusted under subsection 4.3 of the
Lease as if such Additional Acreage had been part of the Property from the
Effective Date through the Additional Base Rent Commencement Date as hereinafter
defined (“Additional Base Rent”). Additional Base Rent shall commence upon the
earlier to occur of (i) the date Tenant uses all or any portion of the
improvements to be constructed on the Additional Acreage, (ii) when the Mall
Tenant opens to ·the general public the Mall to be constructed on the Mall
Parcel, and (iii) August 1, 1999 (“Additional Base Rent Commencement Date”).
Until the Additional Base Rent Commencement Date, Tenant shall continue to pay
the then applicable monthly Base Rent under Section 4 of the Lease (without any
adjustment for the Additional Acreage or the Decreased Acreage). As of the
Additional Base Rent Commencement Date, the then Base Rent under the Lease shall
be increased by the Additional Base Rent and decreased by that portion of the
Base Rent attributable to the Decreased Acreage and thereafter the Base Rent as
thereby adjusted shall be subject to adjustment as set forth in Subsection 4.3
and 4.4 of the Lease. If the Additional Base Rent Commencement Date occurs on a
day other than the last day of a month, then the Base Rent as thereby adjusted
shall be prorated based upon the number of actual days remaining in such month.

 

3. Landlord and Tenant hereby acknowledge that Landlord has conveyed title to
Parcel 3 of the Parcel Map to Primm 650. Tenant hereby waives its right of first
refusal under Section 21 of the Lease and consents to Landlord’s conveyance of
title to Parcel 3 of the Parcel Map to Primm 650, subject to the Exclusivity
Covenant under Subsection 5.2 of the Lease and the Easements and, provided
further, that Tenant’s right of first refusal granted under Section 21.1 of the
Lease shall continue to be applicable to Primm 650 and all or any portion of the
Landlord’s Clark County Property it acquires from Landlord. Tenant hereby
consents to the Mall Lease entered into between Primm 650 and the Mall Tenant
and waives its right of first refusal under Section 21 of the Lease as to the
Mall Parcel and the Mall Lease.

 

--------------------------------------------------------------------------------


 

4. Landlord, Tenant, Primm 650 arid Mall Tenant have entered into, or intend to
enter into, a “Lease of Water Rights and Wastewater capacity” (the “Water
Lease”) whereby Tenant, pursuant to and in partial satisfaction of Subsection
13.2(b) of the Lease, at the request of Primm South and Primm 650 for the
benefit of Primm 650 and its Mall Tenant has or will agree to lease a maximum of
90 acre feet of extractive water rights for the first phase of the Mall and a
maximum of 67.5 acre feet of extractive water rights for the second phase of·the
Mall, together with the use of Tenant’s Water and Sewer Rights and Facilities.
Landlord and Tenant agree that by Landlord’s execution of the Water Lease,
Landlord consents to such lease by Tenant to the Mall Tenant and Landlord waives
its right of first refusal under Subsection 13.2 (c) of the Lease as to, and
only as to, those water rights and the Water and Sewer Rights and Facilities
which are the subject of the Water Lease.

 

5. Subsection 13.5 of the Lease is hereby amended by deleting Subsection 13.5 in
its entirety and by adding a new Subsection 13.5 which shall read as follows:

 

13.5 Assignability of Landlord’s Rights. Subject to the provisions of
Section 13.2(b), Landlord shall have the right to assign all or any portion of
Landlord’s rights set forth in this Section 13 to any entity which is directly
or indirectly controlled by or is under common control with Landlord and which
owns or leases all or any portion of the Property and/or Landlord’s Clark County
Property: For purposes of this Section 13, the terms “controlled by” or “is
under the common control with” shall mean the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
person or entity, whether through the ownership of voting securities, acting as
general partner as a manager, by contract or otherwise.

 

6. Landlord and Tenant agree to execute, acknowledge and record an Amendment of
Memorandum of Ground Lease in the form and content attached hereto as
Exhibit “B”.

 

7. Tenant’s leasehold estate under the Lease is presently encumbered by that
certain Leasehold, Fee and Water Rights Deed of Trust, Fixture Filing and
Security Agreement with Assignment of Rents dated as of June 5, 1997 and
recorded on June 5, 1997, in Book 970605, as Document No. 1951, Clark County,
Nevada, Official records (the “Leasehold Mortgage”), executed by The Primadonna
Corporation, a Nevada corporation, as trustor and debtor, to United Title of
Nevada, Inc., a Nevada corporation, as trustee, to and for the benefit of Wells
Fargo Bank, National Association, in its capacity as Agent Bank on behalf of the
Lenders, Swingline Lender and L/C Issuer, all of which are defined and described
in that certain Credit Agreement dated as of June 5, 1997, executed by and among
Primadonna Resorts, Inc., a .Nevada corporation, and Tenant, as the borrowers,
and the Agent Bank, Lenders; Co-Agents, Lead Managers, Swingline Lender and L/c
Issuer therein described (collectively the “Banks·), as beneficiary and secured
party (in such capacity the “Agent Beneficiary”). This Amendment shall not be
effective until Tenant obtains from the Agent Beneficiary a written consent to
the amendment.

 

8. All exhibits referred to herein and attached to this Amendment are
incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

9. Section 23 of the Lease is hereby amended by deleting the address of Landlord
as it appears therein and adding a new address for Landlord which is as follows:

 

Landlord:

 

Primm South Real Estate Company

 

 

c/o Janet Primm Rosa, President

 

 

5330 Butterworth Road

 

 

Mercer Island, Washington 98040

 

 

Marilyn L. Skender, Esq.

 

 

 

with copy to:

 

Marilyn L. Skender, Esq.

 

 

Hale, Lane, Peek, Dennison,

 

 

Howard, Anderson and Pearl

 

 

100 West Liberty Street

 

 

Tenth Floor

 

 

Reno, Nevada 89501

 

10 . The Lease, as amended by this Amendment, shall remain in full force and
effect.

 

11. This Amendment may be executed in counterparts, all of which executed
counterparts shall together constitute a single document. Signature pages may be
detached from the counterparts and attached to a single copy of this document to
physically form one document.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment to
the Amended and Restated Ground Lease and consent and waiver as of the day and
year first written above.

 

 

LANDLORD

PRIMM SOUTH REAL ESTATE COMPANY,

 

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Douglas C. Clemetson

 

 

 

Douglas C. Clemetson

 

 

 

Vice President

 

 

 

 

 

TENANT

THE PRIMADONNA CORPORATION,

 

 

a Nevada Corporation

 

 

 

 

 

 

By:

/s/ Gary E. Primm

 

 

 

Gary E. Primm

 

 

 

President

 

--------------------------------------------------------------------------------